Citation Nr: 0006920	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  94-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for coxa magna and 
plana of the left femoral head, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for coxa magna and 
plana of the right femoral head, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from March 1975 to January 
1976.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1993 
rating decision of the Atlanta, Georgia Regional Office 
(hereinafter "the RO") which continued a 20 percent 
disability evaluation for the veteran's service-connected 
bilateral coxa magna and plana of the femoral heads.  In May 
1998, the Board remanded this appeal to the RO to obtain 
private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records, to afford the veteran a VA 
examination and for the RO to review the veteran's claim with 
consideration to separately evaluating his service-connected 
bilateral hip disorder.  A November 1999 rating decision, in 
pertinent part, recharacterized the veteran's service-
connected bilateral coxa magna and plana of the femoral heads 
as coxa magna and plana of the left femoral head with a 10 
percent disability evaluation and coxa magna and plana of the 
right femoral head with a 10 percent disability evaluation.  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Motion capabilities of each hip are not shown, even with 
the clinically described functional limitation, to result in 
limitation of thigh flexion to 30 degrees or lost motion 
beyond 10 degrees of abduction.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for coxa magna and plana of the left femoral head 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.20, 
4.40, 4.45, 4.59 and Diagnostic Codes 5003, 5250, 5251, 5252, 
5253 (1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for coxa magna and plana of the right femoral head 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.20, 
4.40, 4.45, 4.59 and Diagnostic Codes 5003, 5250, 5251, 5252, 
5253 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand in order to allow for further development of the 
record is not appropriate.  

I.  Increased Evaluation for Coxa Magna and Plana of the left 
Femoral Head

A.  Historical Review

The veteran's service medical records indicate that at the 
time of the February 1975 entrance examination, he was noted 
to have had a history of rheumatic fever with swollen joints 
and no heart sequelae.  An April 1975 treatment entry noted 
that the veteran complained of pain in both hips for fourteen 
years secondary to rheumatic fever.  The impression was sore 
muscles secondary to "BCT".  A September 1975 consultation 
report noted that the veteran complained of bilateral hip 
pain with the left greater than the right.  It was noted that 
an X-ray showed bilateral flattening of both femoral heads 
with shortening of the necks.  The impression was bilateral 
coxa magna probably secondary to aseptic necrosis.  A 
September 1975 medical board report related a diagnosis of 
coxa magna and plana secondary to old aseptic necrosis of the 
femoral heads, bilateral.  A September 1975 examination 
report noted that there was evidence of arthritis about both 
hips.  

In February 1976, service connection was granted for 
bilateral coxa magna and plana of the femoral heads.  A 20 
percent disability evaluation was assigned.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  The 
rating schedule does not specifically address coxa magna and 
plana.  In such situations, it is permissible to evaluate the 
veteran's service-connected disorder under the provisions of 
the schedule which pertains to a closely related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1999).  The veteran's service-connected coxa magna plana of 
the left femoral head and coxa magna plana of the right 
femoral head will be evaluated as degenerative arthritis 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
5003 (1999).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).  Limitation of extension of either thigh to 
5 degrees warrants a 10 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 5251 (1997).  Limitation of flexion of 
either thigh to 45 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires flexion limited to 30 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5252 (1999).  
Limitation of rotation of either thigh warrants a 10 percent 
evaluation when toe-out of the affected leg cannot be 
performed to more than 15 degrees.  Limitation of adduction 
of either thigh warrants a 10 percent evaluation when the 
legs cannot be crossed.  Limitation of abduction of either 
thigh warrants a 20 percent evaluation when motion is lost 
beyond 10 degrees.  38 C.F.R. Part 4, Diagnostic Code 5253 
(1999).  Favorable ankylosis of either hip warrants a 60 
percent evaluation.  Ankylosis is considered to be favorable 
when the hip is fixed in flexion at an angle between 20 
degrees and 40 degrees and in slight adduction or abduction.  
Ankylosis at an angle between favorable and unfavorable 
warrants a 70 percent evaluation.  Unfavorable or extremely 
unfavorable ankylosis, with the foot not touching the ground, 
and crutches necessitated, warrants a 90 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5250 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from March 1992 to November 1993 
indicated that the veteran was treated for several disorders.  
A March 1992 entry noted that the veteran complained of 
bilateral hip disease.  It was noted that an X-ray showed 
flattening of the ball joint and narrowing of the joint 
space, bilaterally.  The assessment was "Legges-Perthe" 
disease involving both hips.  A November 1992 entry noted 
that the veteran complained of increased pain.  As to range 
of motion, on the left, flexion was 120 degrees, extension 
was 0 degrees and internal rotation was 10 degrees.  On the 
right, flexion was 120 degrees, extension was 30 degrees and 
internal rotation was 30 degrees.  As to an assessment, the 
examiner noted that the veteran would eventually need 
bilateral total hip replacement in the next 5 to 10 years.  A 
November 1993 entry noted that the veteran complained of 
bilateral hip pain, with the left greater than the right.  On 
the left, flexion was 95 degrees, internal rotation was 10 
degrees and external rotation was 15 degrees.  On the right, 
flexion was 95 degrees, internal rotation was 15 degrees and 
external rotation was 10 degrees.  

The veteran underwent a VA orthopedic examination in June 
1997.  It was noted that he had been followed for bilateral 
hip pain.  The veteran reported that he had difficulty 
walking to his mailbox and back.  He also reported that his 
pain was worse at night and that it was relieved with aspirin 
and ibuprofen.  The examiner noted that the veteran had 
decreased range of motion of the hips.  Flexion was from 0 to 
90 degrees, bilaterally and adduction was from 0 to 15 
degrees.  Abduction was from 0 to 20 degrees, external 
rotation was from 0 to 30 degrees and internal rotation was 
from 0 to 20 degrees.  As to an assessment, the examiner 
reported that the veteran had a known history of Legg-Perthes 
disease which caused the insidious destruction of the 
bilateral hip joints.  It was noted that the veteran had been 
told that he would eventually need bilateral hip 
replacements.  The examiner reported that according to the 
veteran, he had an increase in the worsening of the function 
of hips.  The examiner further noted that the veteran had 
clinical evidence of bilateral hip arthritis secondary to 
Legg-Perthes disease as well as decreased range of motion in 
his bilateral hips.  

The veteran underwent an examination for VA purposes in 
October 1998.  He reported that he was having difficulty with 
both hips.  It was noted that the veteran indicated that he 
was having variable degrees of pain in his legs, hips and 
knees.  The examiner noted that the veteran had a very mild 
limp which was almost undetectable.  It was observed that the 
veteran had bilateral Trendelenburg signs.  The examiner 
stated that the veteran's range of motion of the hips was 
really quite good and essentially identical for each hip with 
the difference between the two not measurable repeatedly.  
The examiner noted that there was no extension contracture.  
Flexion was 130 degrees, abduction was 30 degrees, adduction 
was 20 degrees, external rotation was 40 degrees and internal 
rotation was 30 degrees.  The examiner noted that X-rays of 
the hips showed significant pathology with coxa plana 
bilaterally.  As to an impression, the examiner indicated 
that the veteran had coxa plana of both hips probably 
secondary to adolescent leg "Calve-Pertheses" disease.  

In a January 1999 addendum, the examiner reported that the 
veteran had osteoarthritis of both hips, bilaterally and 
osteoarthritis of the right knee secondary to the 
osteoarthritis of both hips.  The examiner stated that such 
would lead to pain and impaired usage and restricted motion 
of the hips, the measure of which was on the original 
examination report.  The examiner indicated that such also 
would lead to loss of endurance and easy fatigability as well 
as difficulty of coordination.  

A November 1999 rating decision recharacterized the veteran's 
service-connected bilateral coxa magna and plana of the 
femoral heads as coxa magna and plana of the left femoral 
head with a 10 percent disability evaluation and coxa magna 
and plana of the right femoral head with a 10 percent 
disability evaluation.  The 10 percent disability evaluation 
has remained in effect for each disorder.  

Motion capabilities with regard to each hip as reported on 
the previously referred to examination reports have been 
reviewed in conjunction with the recently obtained comment 
from the examining physician to the effect that the veteran 
had the type of disability that would lead to pain and 
impaired usage and restricted motion of the hips, as well as 
loss of endurance and easy fatigability and difficulties with 
coordination.  This examiner did, however, describe the 
veteran's motion capabilities as "really quite good".  It 
is noted that motion capabilities reported during various 
examinations earlier in the 1990's were less than those 
reported on the most recent examination.  Nevertheless, even 
when acknowledging a significant functional impairment 
associated with each hip, the evidence is a long way from 
demonstrating that the criteria for a 20 percent evaluation, 
or higher, have been met at this time.  Should limitation of 
function associated with his disability result in impairment 
of motion with use such that there was a functional 
equivalent of only 30 degrees of flexion (as opposed to the 
indicated range of limitation being noted on previous 
examinations to range from a low of 90 degrees in June 1997) 
or lost motion beyond 10 degrees of abduction, then the 
criteria for the next higher rating of 20 percent would be 
met.  (The most restricted abduction reading, obtained in 
June 1997, reflected motion as far as 20 degrees): other 
impairment associated with each of the hip disabilities is 
contemplated by the assigned ratings which are presently in 
effect.  Accordingly, increased evaluations for coxa magna 
and plana of the left femoral head and coxa magna and plana 
of the right femoral head are not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An increased evaluation for coxa magna and plana of the left 
femoral head is denied.  An increased evaluation for coxa 
magna and plana of the right femoral head is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

